                                                                     1




                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS




                                )
UNITED STATES OF AMERICA,       )
                                )
         Plaintiff,             )
                                )   Criminal Action
v.                              )   No. 19-10075-MLW
                                )
RUDOLPH "RUDY" MEREDITH,        )
                                )
         Defendant.             )
                                )



              BEFORE THE HONORABLE MARK L. WOLF
                 UNITED STATES DISTRICT JUDGE


                              RULE 11

                            March 28, 2019



           John J. Moakley United States Courthouse
                       Courtroom No. 19
                      One Courthouse Way
                 Boston, Massachusetts 02210




                                     Kelly Mortellite, RMR, CRR
                                     Official Court Reporter
                                     One Courthouse Way, Room 5200
                                     Boston, Massachusetts 02210
                                     mortellite@gmail.com
                                          2




 1   APPEARANCES:

 2   On Behalf of the Government:
     Eric S. Rosen
 3   Justin D. O'Connell
     Leslie Wright
 4   United States Attorney's Office MA
     1 Courthouse Way
 5   Suite 9200
     Boston, MA 02210
 6   617-748-3412
     eric.rosen@usdoj.gov
 7   justin.o'connell@usdoj.gov
     leslie.wright@usdoj.gov
 8

 9   On Behalf of the Defendant:
     Paul F. Thomas
10   Felice Duffy
     Duffy Law, LLC
11   129 Church Street
     Suite 310
12   New Haven, CT 06510
     203-946-2000
13   felice@duffylawct.com
     paul@duffylawct.com
14
     Young Paik
15   Paik & Brewington LLP
     92 State Street, Suite 700
16   Boston, MA 02109
     617-439-0150
17   yp@paikbrewington.com

18

19

20

21

22

23

24

25
                                                                          3




 1                          P R O C E E D I N G S

 2   (Case called to order.)

 3            THE COURT:    Good afternoon.     Would counsel please

 4   identify themselves for the court and for the record.

 5            MR. ROSEN:    Good afternoon, Your Honor.    Eric Rosen

 6   for the government.

 7            MR. O'CONNELL:   Good afternoon, Your Honor.     Justin

 8   O'Connell for the government.

 9            MS. WRIGHT:   And Leslie Wright for the government,

10   Your Honor.

11            MR. THOMAS:   Good afternoon, Your Honor.     Paul Thomas

12   on behalf of Mr. Meredith.

13            MR. DUFFY:    Good afternoon, Your Honor.    Attorney

14   Felice Duffy on behalf of Mr. Meredith.

15            MR. PAIK:    Good afternoon, Your Honor.    Young Paik for

16   the defendant, Mr. Rudy Meredith.

17            MR. THOMAS:   And I should note that Mr. Meredith is

18   seated beside me.

19            THE COURT:    Yes.   Thank you.

20            We're here today in connection with Mr. Meredith's

21   request to waive indictment and plead guilty to the two charges

22   against him.   As you know from the orders I issued yesterday

23   and earlier tomorrow -- earlier today, I have some questions

24   that I'd like to have addressed before we get to that to

25   clarify or amplify certain points so I can properly question
                                                                         4




 1   Mr. Meredith.

 2              I don't at the moment foresee any impediment to

 3   concluding this this afternoon, but I did tell you in the order

 4   that I issued yesterday that when I saw that Mr. Meredith was

 5   the former Yale women's soccer coach, being a graduate of Yale

 6   in 1968, I considered whether I had any actual bias or

 7   prejudice.    And I don't.   I'll decide matters in this case the

 8   way I would decide them if Mr. Meredith had coached someplace

 9   else.

10              And I considered whether a reasonable person might

11   question my impartiality and came to the conclusion in the

12   circumstances I described to you that a reasonable person could

13   not.    But I wanted to, A, disclose that, and B, give you a

14   chance to ask me any reasonable questions you'd like to ask if

15   you have any questions or concerns about an appearance of

16   partiality.

17              MR. ROSEN:   Thank you, Your Honor.

18              First, the government respectfully notes there is a

19   3:30 initial appearance for another coach in this case.      If the

20   hearing runs past 3:30, AUSA Leslie Wright will probably step

21   out from the bench to attend that initial --

22              THE COURT:   Okay.

23              MR. ROSEN:   I don't want you to think we're being

24   disrespectful.

25              Second thing is, the government is not questioning
                                                                        5




 1   partiality.   I would like to just put on the record just so

 2   it's clear for all the parties, if you could expand your

 3   analysis under the A prong about the impartiality, and might

 4   reasonably be questioned, just so it's clear for any appellate

 5   issues that might come out further down the road.

 6            THE COURT:    Okay.     And does the defendant have any

 7   questions?

 8            MR. THOMAS:    No, Your Honor.    I accept Your Honor's

 9   representations.    Thank you.

10            THE COURT:    I had occasion to discuss the standards

11   that apply to 28 U.S.C. Section 455(a), the provision that says

12   a judge should disqualify himself if a reasonable

13   fully-informed person could question his impartiality.      So

14   those are the standards I've applied here.

15            And I wrote about four pages on what the standards

16   were, so I don't mean, if I mention just part of them, to

17   exclude the rest.   But, for example, the First Circuit has

18   cited and quoted then Judge Anthony Kennedy's -- actually

19   perhaps he was on the Supreme Court when he wrote it --

20   Justice Anthony Kennedy's statement that Section 455(a) is

21   triggered -- 455(a) gets implicated when there's no actual bias

22   or prejudice but to preserve public confidence in the

23   administration of justice.     It is necessary that a judge

24   disqualify himself if a reasonable person could nevertheless

25   question his impartiality, if that person was fully informed.
                                                                         6




 1            So the Supreme Court in Liteky, 510 U.S. at 557-58, or

 2   actually Justice Kennedy concurring, the First Circuit

 3   reiterating in cases like Snyder and In re United States,

 4   Section 455(a) is triggered by an attitude or state of mind so

 5   resistant to fair and dispassionate inquiry as to cause a

 6   party, the public or reviewing court, to have a reasonable

 7   grounds to question the neutral and objective character of the

 8   judge's rulings or findings.   I think all would agree that a

 9   high standard is required to satisfy this standard, thus, under

10   Section 455(a), a judge should be disqualified only if it

11   appears that he or she harbors an aversion or hostility or

12   disposition of a kind that a fair-minded person could not set

13   aside when judging the dispute.   And as the Second Circuit said

14   in In re Aguinda, 241 F. 3d 194 at 204, in essence, "The

15   presumption is that a judge will put personal beliefs aside and

16   rule according to the laws enacted, as required by his or her

17   oath."

18            So as I told you, I graduated from Yale in 1968.     I'm

19   grateful for the opportunity to have gone there.   I didn't

20   write that.   I make what by Yale's standards is a modest

21   contribution each year to the annual fund and pay dues.     I made

22   a somewhat larger contribution in connection with my 50th

23   reunion last year.   But I don't think that in -- I don't

24   believe that in those circumstances any reasonable person could

25   think that I would violate my oath to impartially administer
                                                                         7




 1   the law, and I'm confident I won't.     Therefore, I am not

 2   recusing myself.

 3             And indeed, the First Circuit has repeatedly written

 4   that when a reasonable person wouldn't -- couldn't question a

 5   judge's impartiality, the judge should sit.       So that's my

 6   reasoning.

 7             MR. ROSEN:    Thank you.

 8             THE COURT:    And I'll note that under 28 United States

 9   Code Section 455(e), the parties can waive any possible basis

10   for disqualification under Section 455(a), although not waive

11   actual bias or prejudice under (b).

12             Does the government wish to waive any objection under

13   455(a)?

14             MR. ROSEN:    Absolutely, Your Honor.

15             THE COURT:    And the defendant?

16             MR. THOMAS:   We join in that.

17             THE COURT:    Okay.   All right.

18             And Mr. Rosen, you were concerned about potential

19   issues on appeal where things change.        That's -- well, first of

20   all, I want to get things right.     But second, I, too, would

21   like this to be final as well as fair.

22             I'm dealing with another case now where a defendant

23   represented by a very experienced Criminal Justice Act counsel

24   says his lawyer told him that if he pled guilty, after I denied

25   a motion to suppress, he retained his right to appeal that
                                                                         8




 1   decision.    It wasn't a conditional plea.   So we want to get it

 2   right for a variety of reasons, but one is so we only do all of

 3   this once, okay?

 4               All right.   I think it would be helpful to me if,

 5   starting with the government particularly, you would give me an

 6   overview of these charges, perhaps the genesis of the case.       As

 7   I was beginning to prepare for this yesterday, I issued the

 8   order telling you about a number of questions that came to my

 9   mind, some of which will relate to the colloquy with the

10   defendant, Mr. Meredith.     But I think if you give me an

11   overview and try to address some or all of the issues I raised

12   in the order yesterday, that would be helpful.

13               MR. ROSEN:   Judge, I'm more than happy to do that.

14   Most of this is public now, so I know in the cooperation

15   agreement we had decided to reveal, subject to your order, and

16   we've read the orders.

17               THE COURT:   Well, it was revealed anyway.   Part of the

18   reason I issued my order was in the complaint you identified

19   the CW-3 as the former Yale soccer coach.     So there's no proper

20   basis for keeping under seal something that the government has

21   made public.

22               MR. ROSEN:   That's accurate, Your Honor.

23               The case began, I would say officially, in sort of the

24   February/March time period of 2018.     We executed a search

25   warrant in Los Angeles, as stated in the statement of facts, at
                                                                       9




 1   a home of a person suspected of being involved in a securities

 2   fraud, specifically, pump and dump schemes in the United

 3   States, Canada and Switzerland.

 4            Like many individuals involved in that, they choose to

 5   come in and cooperate with the government, in early March this

 6   individual came in and cooperated and engaged in a multi-day

 7   proffer with the government.    As is usual in a case involving

 8   securities fraud, I was present there for the proffer primarily

 9   along with some of my colleagues as well as agents from the

10   FBI.

11            During the time of that proffer, the cooperator

12   revealed that he had been engaged for some time in a bribery

13   scheme with the current defendant, Mr. Meredith, and that

14   bribery scheme had originated probably in the summer of 2017.

15   And when I say "probably," it's because it's sometimes hard to

16   pinpoint the exact date an agreement is arrived upon between

17   two parties to bribe someone.

18            And the amount of the bribe actually had not been set

19   yesterday.   It was going to be in the six-figure range, but

20   they were still sort of -- I don't want to say haggling over

21   the price, but they were still engaging in talk over that.     But

22   payments had been made from the individual in Los Angeles to

23   Mr. Meredith in Connecticut.

24            So reading your order yesterday about sort of

25   manufacturing jurisdiction and things like that, by the time
                                                                         10




 1   the government stepped in in the spring of 2018, the crime had

 2   been already been completed.    We already had the agreement to

 3   bribe.   It was really just a corroboration at that point.     So

 4   in sort of beginning in mid-March, mid to late March, and

 5   continuing up through April --

 6             THE COURT:   Let me just clarify something for my

 7   understanding.   The individual in Los Angeles that you just

 8   mentioned, is that the father or family member of applicant 2,

 9   the source, the person in Count Two, or is that somebody else?

10             MR. ROSEN:   That is the father of applicant 2.     So

11   that brings up sort of another point.   As Your Honor aptly

12   noted in your order, there were some ministerial errors in the

13   information.   And the agreement with Rick Singer was not part

14   of any agreement with applicant 2.   And that was, obviously,

15   the government's fault.    We take responsibility for that.    It

16   wasn't meant to deceive.   There was just obviously a lot going

17   on at the time of drafting --

18             THE COURT:   Just to make sure I understand this, so

19   the information as it's written in paragraph 23 incorporates

20   allegations in paragraphs 1 to 22, including 17 to 22, which

21   relate to applicant 2, but those charges, you're telling me,

22   should not be regarded as part of the alleged conspiracy with

23   Singer, as you use the word in your statement of facts; that's

24   a separate crime of conspiracy?

25             MR. ROSEN:   There are three errors, Judge, in the
                                                                         11




 1   information.   The first is paragraph 23 should not incorporate

 2   by reference paragraphs 1 through 22.     It should incorporate

 3   paragraphs 1 through 16, purely the conspiracy.

 4              Count Two should be -- it's the same error.    Instead

 5   of incorporating paragraphs 1 through 22 it should be

 6   essentially -- well, the beginning part is the same, but it

 7   should be focused on the factual allegations in paragraph 17

 8   through 22.    There are two separate crimes involving the same

 9   victim.    And that was a ministerial error.   There is an error

10   also in the caption of that count.     It says, "Honest services

11   wire fraud."   It should say, "Honest services wire fraud and

12   wire fraud."   And that's an error as well.

13              THE COURT:   All right.   Well, okay.   And this is

14   helpful.

15              MR. ROSEN:   So essentially, this is going back to the

16   facts, beginning in sort of March through April, about a

17   one-month period --

18              THE COURT:   Let me pause you for just a moment because

19   it relates to another -- here, keep going, keep going.

20              MR. ROSEN:   Okay.   Beginning in approximately March

21   through April of 2018, the person in Los Angeles made a series

22   of reported telephone calls to the defendant.      And this has

23   been publicly stated on the record.

24              In those telephone calls, they satisfy -- already

25   satisfy the elements of the crime, and it was also from Los
                                                                         12




 1   Angeles to Connecticut, in which they talked about an exchange

 2   of a recruitment spot at Yale in exchange for a still

 3   undetermined amount of money.

 4               On April 12 or approximately on that date, the

 5   individual from Los Angeles came to Boston, Massachusetts.

 6   Mr. Meredith came up from New Haven, Connecticut.      They met in

 7   a hotel room here in Boston, Massachusetts.      This was recorded

 8   on video.

 9               At that time, approximately at that time, it happened

10   together, we obtained bank records for Mr. Meredith.      And in

11   the meeting in the hotel room, which is recorded on video, as I

12   said, they finalized the price of $450,000.      Mr.   Meredith was

13   provided with $2,000 in cash.     And they also mentioned an

14   individual named Rick Singer.

15               THE COURT:   Who mentioned Mr. Singer?

16               MR. ROSEN:   The defendant.

17               THE COURT:   Is that the first you had heard of

18   Mr. Singer?

19               MR. ROSEN:   Indeed it was.   So we obviously watched

20   the video, and we got the bank records, and we saw that

21   Mr. Meredith had obtained approximately $860,000 from

22   Mr. Singer in the years leading up to that meeting in the hotel

23   room.

24               So one of your questions asked in the order was why

25   wasn't -- Mr. Meredith was then -- about a week later, he
                                                                       13




 1   became a government cooperator as well.

 2            So the question in the order was why wasn't

 3   Mr. Meredith charged with the RICO.   Because at the time he

 4   began cooperating pursuant to a proffer agreement and pursuant

 5   to standard policies, we didn't know about the RICO.    It

 6   wasn't -- it wasn't on our radar.   We had learned about that

 7   through Mr. Meredith, the phone calls, dozens and dozens of

 8   subpoenas, search warrants and an extremely extensive

 9   investigation that ultimately led to charges against, I

10   believe, 50 people.

11            THE COURT:   So are you communicating to me that

12   pursuant to guideline Section 1B1.8(a), you didn't -- you

13   didn't feel you could use the information that Mr. Meredith

14   gave you to include him in a RICO charge?

15            MR. ROSEN:   That is correct.    At the time we only had

16   the honest services charge against him because we were unaware

17   of the enterprise.

18            THE COURT:   The honest services charge, based on the

19   comment made in the hotel room?

20            MR. ROSEN:   Based on the comment made in the hotel

21   room, based on bank records, ultimately based on emails

22   obtained through a variety of different processes.    So that's

23   the extent of why a RICO was not charged against Mr. Meredith.

24            I also note, for what it's worth, that I don't believe

25   the guidelines are affected by the lack of a RICO charge.    It's
                                                                       14




 1   simply a means for obviously --

 2            THE COURT:   And each count of mail fraud has, what, a

 3   20-year maximum?

 4            MR. ROSEN:   That's correct, yeah.

 5            THE COURT:   And has the prospect of a downward

 6   departure from the guidelines, which will be less than 20

 7   years, I assume?

 8            MR. ROSEN:   Yes, I imagine.

 9            THE COURT:   So it's not likely to have a practical

10   effect on what the ultimate sentence is?

11            MR. ROSEN:   I completely agree with that, yes.

12            THE COURT:   That's your position.   I'm trying to see

13   if I understood your position.

14            MR. ROSEN:   Correct.    So the two charges are separate

15   charges, the first based on the conspiracy with Singer and

16   others, and that would include, we believe, sort of the network

17   of people; and the second charge is purely based on his

18   interactions with the father of Yale applicant 2.

19            THE COURT:   Well, the first charge involves, in some

20   places I think you say the father and in some places you say

21   the family of Yale applicant 1.

22            MR. ROSEN:   Correct.

23            THE COURT:   Again, this has some practical

24   significance.   I'm going to set a sentencing date.    But is

25   there a prospect of a superseding indictment in this case that
                                                                         15




 1   will -- or have you charged in a complaint the father or family

 2   of applicant 1?

 3              MR. ROSEN:   Judge, that's -- an investigation is

 4   ongoing.   If I can limit it to that, that would be fine.

 5              THE COURT:   Okay.   All right.    So that's not somebody

 6   charged in a complaint as of now?

 7              MR. ROSEN:   There hasn't been charges publicly

 8   revealed about the family of the Yale applicant 1, if those

 9   charges were to exist.

10              THE COURT:   Okay.   Keep going.   This is very helpful.

11              MR. ROSEN:   So essentially, so that was April of 2018

12   in which Mr. Meredith began cooperating.       Mr. Meredith then

13   began making phone calls to Mr. Singer in California.       And

14   those calls were designed to corroborate what we had learned

15   from email search warrants as well as bank records as well as

16   to lay the foundation for a wiretap of Mr. Singer's telephone.

17              We had learned through the recorded telephone calls

18   that this obviously was not related to a single bribe paid to a

19   single coach but rather a scheme, a scheme to defraud the

20   universities of the honest services of their employees as well

21   as the property that they -- the admissions slot for Yale.

22              So we began making a series of recorded calls.     We

23   received an additional payment from Mr. Singer.       And then as

24   stated in many publicly available documents, the wiretap began

25   in early June of 2018.
                                                                          16




 1               At that point, Mr. Meredith obviously had been

 2   cooperating, and the wire tap lasted for some time.      During

 3   that time period Mr. Meredith continued to make some additional

 4   calls, not very many because at that point we were

 5   intercepting, according to court-authorized orders,

 6   Mr. Singer's telephone, and we did that pursuant to, you know,

 7   court authorization for a period of approximately four months,

 8   interception of both the telephone calls, text messages as well

 9   as the emails of Mr. Singer.     And during that time we executed

10   also a number of search warrants under his email accounts in

11   the case that's been set forth in numerous charging documents

12   in court.

13               THE COURT:   And when we get to sentencing, I'm going

14   to have to start by correctly calculating the guideline range.

15   Is there evidence -- will there be evidence of essentially

16   relevant conduct that Mr. Meredith engaged in, you know, took

17   bribes more than two times?

18               MR. ROSEN:   The number -- the number set forth in --

19   well, you know, in the information and also I believe in the

20   statement of facts is approximately $1.31 million for intended

21   loss.   And that includes 860,000 for Mr. Singer and

22   approximately 450,000 for the father of Yale applicant 2, but I

23   note that that amount was not paid.      It was agreed upon, of

24   which only $6,000 was paid.

25               THE COURT:   All right.   But those are the two counts
                                                                       17




 1   in the indictment, right?

 2             MR. ROSEN:   Correct.

 3             THE COURT:   So under --

 4             MR. ROSEN:   Are you asking --

 5             THE COURT:   Under the guidelines, if there's relevant

 6   conduct --

 7             MR. ROSEN:   Right.

 8             THE COURT:   -- I have to include it to calculate the

 9   guideline range, which is the starting point for determining

10   the sentence.   So my question -- maybe I'll take it a step

11   back.   Have you investigated whether there were other bribes,

12   which will probably be part of the same common scheme or plan;

13   and if so -- well, you preserved in your cooperation agreement

14   the authority to meet your obligation to respond to Probation

15   and the court with regard to questions that might affect the

16   guideline range.

17             I don't know if Mr. Meredith's one of the few people

18   in my many years who had the misfortune of getting caught the

19   first time out, but you'll have this conversation and colloquy

20   with your colleague, Mr. Grady, in the DeJong case, 18-10307.

21   In fact, I'll ask Ms. Bono to give you each a copy.

22             MR. ROSEN:   Okay.    I can answer your question, Judge.

23             THE COURT:   Let her -- here.    Answer the question.

24             MR. ROSEN:   The answer is twofold.   The answer is,

25   beyond the monetary payments of 860 and 450, do we have
                                                                       18




 1   evidence of additional bribe payments.    And the answer is no.

 2   The 860, though, was not for one applicant to Yale.

 3            THE COURT:   Have you sought to -- did you try to

 4   acquire more evidence?

 5            MR. ROSEN:   We did.

 6            THE COURT:   Okay.

 7            MR. ROSEN:   And, you know, obviously an information,

 8   we did not -- I mean, it's an extremely extensive

 9   investigation, so we try to keep it a little short.     So we

10   didn't lay out all the evidence in the information.     And there

11   wasn't an intent to deceive.    It was simply we didn't want to

12   make it --

13            THE COURT:   Here.    I'll have Ms. Bono give you each a

14   copy of the February 11, 2019 DeJong order.    And if it would

15   raise a problem you think with regard to your obligation --

16   well, anything you learn from Mr. Meredith in a proffer

17   pursuant to your cooperation agreement, it appears to me, can't

18   be used against him at sentencing.

19            MR. ROSEN:   That's correct.

20            THE COURT:   It doesn't mean you don't have to disclose

21   it to Probation or the court, and it doesn't mean that there's

22   not other information.   You just said there was.   And I just

23   need everything, and then I can decide what I can consider

24   because I have to calculate the guideline range to start the

25   sentencing.   But here, Ms. Bono will give it to you.
                                                                       19




 1             MR. ROSEN:   The monetary amount, Your Honor, we

 2   believe is complete, the 1.31 million.    I do not believe

 3   there's evidence that exists of additional --

 4             THE COURT:   That's helpful because I didn't know where

 5   the 860 came from.

 6             MR. ROSEN:   Yeah.

 7             THE COURT:   She'll give you this.   United States v.

 8   DeJong, 18-10307, docket number 43.    And if, in communicating

 9   with Probation or filing your sentencing memo, you think you

10   have a problem, an issue as to what you ought to disclose, tell

11   me and we'll figure it out.

12             MR. ROSEN:   Okay.

13             THE COURT:   I'll decide.   Go ahead.

14             MR. ROSEN:   Well, that's sort of almost toward the

15   end.   We did the sort of -- as publicly stated, we obviously

16   did the wiretap for a period of four months, and then we moved

17   into a consensual period for a period of time as well, leading

18   up to unsealing the charges on March 12, 2019.

19             And during that time period Mr. Meredith, the

20   consensual period, it wasn't obviously Mr. Meredith's

21   telephone, but it was -- I don't believe we -- we were not

22   actively using him as a cooperator during that time period.

23             THE COURT:   All right.   I've got a few more questions

24   for you, though.

25             MR. ROSEN:   Sure.
                                                                        20




 1            THE COURT:     And then I think I'll want to hear from

 2   Mr. Duffy.

 3            All right.     So with regard to Count One.

 4            MR. ROSEN:     Yes.

 5            THE COURT:     When I exclude, as you've asked me to do,

 6   paragraph 17 to 22 --

 7            MR. ROSEN:     Correct.

 8            THE COURT:     -- there's no alleged connection with the

 9   District of Massachusetts I think, right?

10            MR. ROSEN:     Well, A, how you frame the conspiracy is

11   important here.   There was -- Mr. Meredith was obviously part

12   of a larger conspiracy involving the defendant and also Singer

13   and other people like that.    During the time period of the

14   conspiracy, there were multiple overt acts that took place in

15   the District of Massachusetts.

16            THE COURT:     This sounds to me, this is just what I was

17   trying to get at.    This sounds to me inconsistent with what you

18   told me before; that Count Two is separate from the conspiracy

19   with Singer.   I have to -- you gave it to me.   I give it to the

20   jury all the time.    I have to make sure that the defendant is

21   pleading guilty to the conspiracy charged in the information

22   and not some other conspiracy or conspiracies.    So I don't, at

23   the moment, see how applicant 2 can be an overt act in

24   furtherance of the separate conspiracy with Mr. Singer.

25            MR. ROSEN:     I agree.
                                                                         21




 1             THE COURT:   This is my concern.   And then, you know, I

 2   try to -- I read through this, and I wish I had known you made

 3   a mistake and had a superseding information.      This would have

 4   been easier.   But you have in the plea agreement a waiver of

 5   right of venue.   This is one of the things I have to question

 6   the defendant about.   In Count One, you allege that the conduct

 7   occurred in Connecticut and elsewhere, but you don't say in

 8   Massachusetts.

 9             MR. ROSEN:   Right.

10             THE COURT:   In Count Two you say Massachusetts.    So

11   one, I don't at the moment foresee this is going to be material

12   to anything I have to decide, but it doesn't -- based on what

13   you told me earlier about Count Two being separate, I don't

14   know that the conduct involved in Count Two would create venue

15   in Massachusetts.

16             MR. ROSEN:   Well, I agree with that.    Count Two is

17   entirely separate from Count One.   Count One involves a

18   conspiracy with Rick Singer and others known and unknown, which

19   we would include in that the other coaches that are involved in

20   the scheme.    And during that time period of the conspiracy, for

21   those people, not Mr. Meredith, there were numerous overt acts

22   involved in the District of Massachusetts, including mailings

23   of payments for bribes to the District of Massachusetts as well

24   as applications to schools containing falsified scores and the

25   like.   So there is venue here.   We put it in the information.
                                                                       22




 1   We also, we trimmed it down to the District of Connecticut and

 2   elsewhere just to simplify for the court and jurors.

 3            THE COURT:    I don't think it simplifies it.   It

 4   complicates it.    Because if we were to try this case, which I

 5   expect we're not going to be doing, I'd have to decide whether

 6   the jury could convict based on uncharged overt acts, whether

 7   the defendant had fair notice of it.   But I thought that you

 8   were saved on this issue by the waiver of venue.

 9            But this is something I've got to ask Mr. Meredith

10   about, and I haven't encountered Mr. Duffy before.    I now

11   realize that he's got a lot of experience with the federal

12   system, so I'm confident he knows what I'm talking about and

13   has by this point talked to his client about it.

14            MR. ROSEN:    I mean, the waiver of venue obviously is

15   applicable here.   Your Honor noted in his order that obviously

16   defendants can waive venue.   So however we want to do it --

17            THE COURT:    It's not so obvious.   I had to go and do a

18   little research.   But it actually was pretty obvious because I

19   found the cases myself.   I didn't have to rely on my brain

20   trust.

21            MR. ROSEN:    I think regardless of how we want to sort

22   of splice this particular case, I do believe there would be

23   venue for the overall conspiracy in the District of

24   Massachusetts.    It's charged as such in other counts in other

25   charging instruments with different judges.
                                                                           23




 1              THE COURT:    Not in this case.   But it's okay.   We'll

 2   go one step at a time.     But Mr. Duffy, am I right that --

 3   Mr. Thomas, I'm sorry, am I right that the defendant is waiving

 4   any objection to venue on Count One in the District of

 5   Massachusetts?

 6              MR. THOMAS:   That's correct.     And I think Your Honor

 7   anticipated that had been a matter of consideration in the

 8   court's order.   Indeed that was something that I identified as

 9   a potential complicating issue that wouldn't not be in the

10   larger picture in Mr. Meredith's interest, given the

11   jurisdiction over the other count here.       And rather than divide

12   and have complicated litigation in Connecticut, here in Boston,

13   let's bring it together, particularly since our goal is to

14   resolve.   And so Your Honor did see that correctly, and we have

15   discussed that, and it did make I think profound sense to waive

16   venue.

17              THE COURT:    No.   That's very helpful.   All right.

18   Well, I expect with regard to Count One I'm going to proceed

19   based on the waiver and that -- you know, it's a reasonable,

20   responsible thing for effective counsel to do in the

21   circumstances as I understood them when I issued the order

22   yesterday and as I'm coming to understand them better.

23              In the plea agreement, as I pointed out yesterday, in

24   paragraph 1 it says --

25              MR. ROSEN:    Sorry, which paragraph?
                                                                       24




 1            THE COURT:   Paragraph 1, docket number 17.    "Defendant

 2   also agrees to waive venue, waive any applicable statute of

 3   limitations."   Is there a statute of limitations issue?

 4            MR. ROSEN:   No.   It's just --

 5            THE COURT:   Okay.   "And to waive any legal or

 6   procedural defects in the information."    Maybe I haven't been

 7   reading other plea agreements recently closely enough because

 8   so many of them are essentially the same.   But what does that

 9   mean, "to waive any procedural defects in the information"?

10            MR. ROSEN:   Judge, it is a standard provision, we

11   believe, in our plea agreements.   I believe -- obviously, we

12   came here and discussed a couple of errors in the information.

13   I think it just refers to that.    I don't think it's a legal

14   procedural defect, but if it was, the point I think is just to

15   generate a finality for the proceedings and not to go back on

16   little tiny ministerial errors like those that were committed.

17            THE COURT:   I don't know that it's so tiny.   It used

18   to be that all the indictments were reviewed by -- this was a

19   long time ago -- the chief of the criminal division, Deputy

20   U.S. Attorney, me, the U.S. Attorney, and in some cases by the

21   Department of Justice.   But it is just important to know what

22   the allegations are, particularly because they affect venue.

23            All right.   So basically like a legal defect would be

24   an error that you made in paragraph 23 by incorporating

25   paragraph 17 to 22 about applicant 2?
                                                                        25




 1             MR. ROSEN:    That's correct.

 2             THE COURT:    This is very helpful because I have to

 3   assure that Mr. Meredith understands this, but I can't do that

 4   unless I think I understand it.

 5             MR. ROSEN:    I understand.

 6             THE COURT:    All right.   I am going to talk to you

 7   about the jury instructions that I propose to give, but why

 8   don't I hear from Mr. Duffy -- Mr. Thomas, I'm so sorry --

 9   Mr. Thomas first.   He responded on one thing, but you see all

10   the issues I raised yesterday, and the one I raised today we'll

11   get to, but what would you like to say?

12             MR. THOMAS:   So I agree with the government's

13   chronology of the development, investigation, evolution of this

14   case.   We came into the case shortly after that event with

15   Mr. Meredith here in this district.       I'm not sure that -- based

16   upon what the government's evidence was, we have come to the

17   agreement that's before Your Honor, which is to resolve this

18   matter with a plea to two charges that I think fit.       I

19   understand that there are some perhaps esoteric but nonetheless

20   fundamental questions about what the crimes are, and I think

21   that it is my review of it, and I may be getting ahead of where

22   Your Honor wants to be --

23             THE COURT:    That's okay.    Go ahead.

24             MR. THOMAS:   But I do believe that the honest services

25   is really quite a clear charge in this case.        The iffiness
                                                                         26




 1   comes down where there are not bribes, there are not kickbacks.

 2   But I think under Skilling it's pretty clear.     They used an

 3   interesting archaic term, I think pole-staff [sic] was the

 4   word, clear as a pole-staff [sic].     We had to look that up to

 5   find out what that meant.     It goes back to the 1600s.   But what

 6   that essentially translates to is it's clear that those types

 7   of honest services violations are indeed fraudulent within the

 8   statute.

 9              THE COURT:    Well, this is why I wanted to -- there are

10   certain features of the instructions I'm going to give

11   Mr. Meredith that I want to point out, then I'm going to ask

12   you to do what you would do anyway, both of you, all of you,

13   listen carefully to my instructions and tell me whether you

14   think they're inaccurate or incomplete in some material way.

15   But as you know from the order I issued this morning, that I

16   have -- is there something you'd like to say before I go to the

17   jury instructions?

18              MR. THOMAS:   There is one point that Your Honor raised

19   about the conspiracy charge and the scope of that and it might

20   be relevant conduct.     And while we are here because we believe

21   the elements of the charged conspiracy are indeed provable with

22   the evidence the government has and that Mr. Meredith intends

23   to admit to, I think his conspiracy was far narrower.      He did

24   not know about, you know, much of what was going on outside of

25   his own particular field, if you will.
                                                                          27




 1             THE COURT:    Well -- I'm sorry.    Go ahead.

 2             MR. THOMAS:   He was aware of the possibility, but he

 3   wasn't a participant in anything beyond what he did.

 4             THE COURT:    Well, if I had to instruct the jury, I

 5   expect I'm going to instruct them that he didn't have to know.

 6   The question is what's reasonably foreseeable.

 7             MR. THOMAS:   That would be an interesting issue where

 8   we could go down that line.    I think nonetheless --

 9             THE COURT:    I hadn't focused or thought of that.   I've

10   been thinking more of the situation that I have in DeJong, and

11   that is whether there's likely to be other relevant conduct or

12   relevant conduct that the government knows about that would

13   affect the guideline calculation, which is only the starting

14   point.   And ultimately I'm going to give whatever sentence is

15   sufficient and no more than necessary.       And if the government

16   makes a 5K1.1 motion based on substantial assistance, those are

17   usually granted and rewarded.    But, you know, the Supreme Court

18   says I have to start by correctly calculating the guideline

19   range.

20             MR. THOMAS:   Understood.   And I would represent that

21   as far as we know, the government got it right; that they did

22   find the universe of wrongdoing.

23             THE COURT:    All right.

24             MR. THOMAS:   And that is within the two counts that

25   are charged.
                                                                       28




 1            THE COURT:    All right.   Let me see if I've got it.   So

 2   you've discussed with Mr. Meredith that he's waiving venue.

 3   I'll ask him, you know, you may have a right to have Count One

 4   tried in Connecticut or California, wherever, someplace else,

 5   but he's content to go ahead with Count One in Massachusetts.

 6            MR. THOMAS:   We have discussed that --

 7            THE COURT:    And I think he has also waived his right

 8   to complain about legal or procedural defects.     In many cases I

 9   would require the government to file a superseding information,

10   and maybe they should do that anyway to correct the errors, but

11   I don't think -- I'm not going to say that's an impediment to

12   going ahead today.

13            MR. THOMAS:   And we've talked about that, and it is

14   not -- I think within the charging document there are properly

15   alleged foundation -- and that going that route or amending it

16   or challenging it in some way would be unnecessary and wasteful

17   expenditure of time and resources.

18            And I should say I agree with Mr. Rosen's analysis of

19   the problem that was created by the over-incorporation of

20   paragraphs in one count and the other and that he clarified

21   what should be included, and with that understanding, that

22   alleges properly the criminal charge.

23            THE COURT:    Actually, there is one other thing, I

24   think at least one other thing I ought to discuss with you.

25   When I perceived that venue was not in Massachusetts, absent
                                                                      29




 1   the waiver, and that Mr. Meredith evidently had been lured here

 2   as part of an undercover operation, at that point I wondered

 3   whether there might be a defense of what's called manufactured

 4   jurisdiction, a variation of entrapment.    And I wanted --

 5   again, you haven't been before me before.    I try to be as

 6   transparent as possible.   There are many cases and there are

 7   many other lawyers who may contest those cases, and I think

 8   they're going to raise a number of issues.   And I don't want to

 9   get in the situation where Mr. Meredith says to me, you know,

10   my lawyer didn't tell me about that; or, gee, if I had known

11   there was that issue, maybe I would have done something

12   different.

13             So I looked at manufactured jurisdiction, which I

14   litigated in the Djokich case in 2010, and if I amplify what I

15   wrote yesterday based on what I know, which is more than I

16   often know when I take a plea but not what I know after a

17   trial, there probably wouldn't be a manufactured jurisdiction

18   instruction that I would give the jury because there would have

19   to be sufficient evidence of no predisposition to commit the

20   crime.   And at least when I was dealing with this in 2010, it

21   was unclear whether manufactured jurisdiction could be a basis

22   for an outrageous government misconduct due process violation,

23   but I don't think -- in 2010, no court had ever found one, and

24   therefore I expressed the view yesterday that effective

25   counsel, it would be within the range of professional
                                                                      30




 1   competence, it would be effective to say to Mr. Meredith we

 2   don't want to go to trial relying on that.

 3            Was that your reasoning, too?

 4            MR. THOMAS:   Fundamentally, yes.   It may well be in

 5   these dozens of other cases pending there will be counsel of

 6   who have a different view of what's in their client's interest.

 7   It has been, in Mr. Meredith's view, his interest to accept

 8   responsibility and resolve the case.   And I think raising those

 9   kind of claims about entrapment or things of that nature would

10   not further that one step.   So Your Honor is again correct

11   about how we have analyzed and thought about the case.

12            THE COURT:    And I'll ask Mr. Meredith of course

13   whether he's satisfied with your representation of him.      But as

14   I said, based on what I know, advising him not to litigate

15   this, that issue, to go to trial because of that issue, is very

16   reasonable.

17            MR. THOMAS:   Appreciate that.

18            THE COURT:    What I think was not right is what I

19   pointed out this morning, when I read Skilling.   On page 4 of

20   docket 18, statement of facts, to which the defendant --

21   statement of law to which the defendant said in its submission

22   this morning thought it was correct.   The government wrote,

23   "The honest services wire fraud charge requires that the

24   defendant knowingly participate in a scheme to defraud Yale of

25   its right to the honest services of its employee -- here the
                                                                         31




 1   defendant himself -- through bribes or kickbacks."      That I

 2   think is correct.    Then it goes on to say, "Notably, it may be

 3   fraudulent if a person in a fiduciary relationship owing a duty

 4   of loyalty to another, such as an employee-employer

 5   relationship, fails to disclose information he knows should be

 6   disclosed and fails to disclose it with intent to defraud

 7   another."    And the cite is to Skilling, 561 U.S. 358, 401.

 8   Well, in 401, the Supreme Court is citing another case,

 9   Bohones, for that language, but that's what I think it

10   expressly rejects on page 409.

11               It says, "The government urges us to go further," that

12   is, beyond bribery, "by locating within Section 1346's compass,

13   another category of proscribed conduct:     'undisclosed

14   self-dealing by a public official or private employee -- i.e.,

15   the taking of official action by the employee that furthers his

16   own undisclosed financial interests while purporting to act in

17   the interests of those to whom he owes a fiduciary duty.'"

18               So I think it was rejecting the case it was quoting on

19   401.   And I'm interested in hearing you on this.      But I believe

20   a bribe in the circumstances of this case is an essential

21   element of the honest services fraud charges.

22               MR. ROSEN:   Correct.

23               THE COURT:   And absent a bribe, the federal offense.

24               MR. ROSEN:   And I would agree with you.   I think

25   Skilling is very clear that honest services post-Skilling
                                                                        32




 1   applies only to bribes and kickbacks, and the government shares

 2   that view.   I don't think that -- and I think we say that.    I

 3   mean, it requires the defendant knowingly participate in a

 4   scheme to defraud Yale and its right to the honest services of

 5   its employee through bribes and kickbacks.   And here I don't

 6   think anybody is in dispute that Mr. Meredith received $860,000

 7   to recruit at least one applicant for a soccer spot allocated

 8   by Yale and agreed to recruit a second one for $450,000.

 9   That's a clear bribe --

10            THE COURT:   And that's why I don't see an impediment

11   to going forward.   But I asked you for the proposed jury

12   instruction and statement of facts because I thought it might

13   make it easier for me to question the defendant.   I haven't

14   instructed on honest services fraud since the DiMasi case,

15   which was affirmed in McDonough.   But then when I focused on

16   this this morning, I think it's just wrong, and it shouldn't

17   have been in there.

18            MR. ROSEN:   Okay.

19            THE COURT:   And I'm not going to be relying on that in

20   instructing -- unless you want to be heard on it -- instructing

21   the defendant or presumably -- well, if I'm satisfied,

22   accepting the plea.

23            MR. ROSEN:   No, Your Honor.   That's fine.   I think the

24   import after the bribe and kickbacks is that the information

25   failing to disclose obviously is the fact that the person is
                                                                         33




 1   getting a bribe or kickback, that's the fraud committed upon

 2   the -- that's material knowledge that the employer would want

 3   to have in making a decision.

 4             THE COURT:   All right.   But in this case the facts,

 5   the facts involve a bribe so --

 6             MR. ROSEN:   Correct.

 7             THE COURT:   -- there's not a problem.   But I believe

 8   that statement is an incorrect statement of the law.

 9             There are two other, at least, issues embedded in the

10   jury instruction.   One, I intend to instruct that the

11   government would have to prove beyond a reasonable doubt that

12   Mr. Meredith had a fiduciary duty to Yale and that I find that

13   an employee does have a fiduciary duty to his employer.     They

14   said that in Skilling, said it was obvious, 561 U.S. 358 at

15   402.   There's a Ninth Circuit case that I found helpful.

16   Milovanovic, 678 F. 3d 713 at 724.    But I expect, if I were

17   trying this case, this could be a contested issue because there

18   is some jurisprudence that says you look to state law to see if

19   there's a fiduciary relationship, duty, and there doesn't seem

20   to be one under common law in Massachusetts.    Probably in

21   Connecticut they rely on the restatement.

22             But I think for the purposes of this case there is a

23   fiduciary duty.   I'm proceeding with that understanding.     And

24   then I also, and your submission was helpful on this, intend to

25   instruct Mr. Meredith that the right to make a properly
                                                                         34




 1   informed decision and control who was admitted to Yale is a

 2   form of Yale's property for the purpose of the wire fraud

 3   theory that requires obtaining money or property by material

 4   false statements; and you cited Frost, 125 F. 3d 346 at 367,

 5   and Gatto, 295 F. Supp. 3d 336 at 347.     It seems to me that

 6   those are right.    It might seem to someone else it's not.     You

 7   agree that that's the law, right, Mr. Thomas?

 8            MR. THOMAS:    Right.    We have not disputed that.   Those

 9   are really alternative ways to prove the crime.     If we were to

10   have litigated this, in the end I suppose we would have asked

11   the jury, asked Your Honor to instruct the jury to make a

12   decision as to which or both.

13            THE COURT:     I know.   Usually the instructions conflate

14   them and you might find me doing that somewhat -- well, not

15   conflating but not separating them.     Okay.   But I think those

16   were the major jury instruction related issues that I perceive.

17            Okay.     So I think we're ready to for me to question

18   Mr. Meredith regarding whether he wishes to waive indictment

19   and proceed on the information and plead guilty.     So he should

20   approach the witness stand and be sworn, and Mr. Thomas, you

21   may go with him with a copy of the two documents that

22   constitute the plea agreement, plea agreement and cooperation

23   agreement.

24            (Defendant duly sworn.)

25            THE COURT:     Would you please state your true full
                                                                          35




 1   name.

 2               THE DEFENDANT:   Rudolph Meredith.

 3               THE COURT:    Mr. Meredith, do you understand you've

 4   just taken an oath to answer the questions I'm going to ask you

 5   truthfully and any failure to do that could be a separate

 6   prosecutable criminal offense?

 7               THE DEFENDANT:   I do, Your Honor.

 8               THE COURT:    And do you understand that if you're

 9   confused by any of my questions or unsure about what an honest

10   and accurate answer would be, I'll let you speak to Mr. Thomas

11   so we can clear up any confusion and you can give me a reliable

12   response?

13               THE DEFENDANT:   I do, Your Honor.

14               THE COURT:    How old are you?

15               THE DEFENDANT:   51.

16               THE COURT:    Have you ever been arrested or convicted

17   under any name other than the name you just gave me?

18               THE DEFENDANT:   No, no.

19               THE COURT:    How far did you go in school?

20               THE DEFENDANT:   I just finished my master's degree

21   last summer.

22               THE COURT:    And have you ever been treated for mental

23   illness or drug addiction?

24               THE DEFENDANT:   No.

25               MR. THOMAS:   May we have a moment, Your Honor?
                                                                      36




 1            (Defendant confers with counsel.)

 2            THE COURT:   Yes.    Was there a matter when you were in

 3   college --

 4            THE DEFENDANT:   Yes.

 5            THE COURT:   -- that you got some counseling therapy

 6   for?

 7            THE DEFENDANT:   Yes, yes, but I didn't see a doctor.

 8   I talked to a counselor who was a friend.

 9            THE COURT:   Okay.   That's fine.   You don't have to say

10   more.

11            How long ago were you in college?

12            THE DEFENDANT:   I graduated in 1992.

13            THE COURT:   Okay.   And are you now under the influence

14   of any drug, medication or alcohol?

15            THE DEFENDANT:   No, Your Honor.

16            THE COURT:   Have you been given a copy of the

17   indictment, the information with two charges against you?

18            THE DEFENDANT:   Yes, Your Honor.

19            THE COURT:   Did you read it?

20            THE DEFENDANT:   Yes, Your Honor.

21            THE COURT:   Did you discuss it with Mr. Thomas?

22            THE DEFENDANT:   Yes, Your Honor.

23            THE COURT:   And I'll ask you about this again later.

24   Do you understand that each of those charges is what is called

25   a federal felony, meaning an offense that's punishable by more
                                                                     37




 1   than one year in prison?

 2            THE DEFENDANT:    Yes, Your Honor.

 3            THE COURT:    And do you understand that under the

 4   Constitution of the United States, when a federal felony is

 5   involved, you have a right to be charged in an indictment

 6   returned by a grand jury rather than in an information like

 7   this one that is issued by the United States Attorney's Office?

 8            THE DEFENDANT:    Yes, Your Honor.

 9            THE COURT:    Do you understand that a grand jury is

10   made up of 16 to 23 people and at least 12 them would have to

11   find probable cause to believe that you committed a crime to

12   charge you with that crime in an indictment?

13            THE DEFENDANT:    Yes, Your Honor.

14            THE COURT:    Do you understand that if this matter was

15   presented to a grand jury, it might or might not return an

16   indictment on either or both charges?

17            THE DEFENDANT:    Yes, Your Honor.

18            THE COURT:    Do you understand however that, if I

19   accept your waiver of indictment, you'll be giving up your

20   right to be charged by a grand jury and this case will proceed

21   just as if you had been indicted on the information that's

22   issued by the U.S. Attorney's Office?

23            THE DEFENDANT:    Yes, Your Honor.

24            THE COURT:    Do you have there a copy of --

25            MR. THOMAS:   We do, Your Honor.     I'm sorry.
                                                                       38




 1            THE COURT:    -- two letters, each dated March 4, 2019,

 2   to Mr. Thomas from the U.S. Attorney's Office?

 3            (Defendant conferring with counsel.)

 4            MR. DUFFY:    We have them with us.

 5            THE COURT:    You have them?

 6            THE DEFENDANT:    Yes, Your Honor.

 7            THE COURT:    Well, one of them starts, the first

 8   paragraph is change of plea.   We'll make a copy of that Exhibit

 9   1 of today's date.    And the second March 4, 2019 letter says

10   "Cooperation Agreement."   We'll make that Exhibit 2.

11            Did you sign each of those letters on the last page?

12            THE DEFENDANT:    Yes, Your Honor.

13            THE COURT:    Did you read them before you signed them?

14            THE DEFENDANT:    Yes, Your Honor.

15            THE COURT:    Did you discuss them with Mr. Thomas

16   before you signed them?

17            THE DEFENDANT:    Yes, Your Honor.

18            THE COURT:    Do those two letters together accurately

19   and completely describe your agreement with the government?

20            THE DEFENDANT:    Yes, Your Honor.

21            THE COURT:    Has anybody made any promises to you or

22   given you any assurances that are not in those two letters?

23            THE DEFENDANT:    No, Your Honor.

24            THE COURT:    Has anybody threatened you or tried to

25   force you to waive indictment and plead guilty?
                                                                        39




 1            THE DEFENDANT:   No, Your Honor.

 2            THE COURT:    And is that what you would like to do?

 3            THE DEFENDANT:   Yes, Your Honor.

 4            THE COURT:    Well, I will accept your waiver of

 5   indictment because I find you are competent, you are acting

 6   knowingly and voluntarily, you are effectively represented and

 7   therefore the waiver is appropriate.

 8            Does somebody have a waiver form?

 9            MR. THOMAS:   I have -- shall we sign it?

10            THE COURT:    Yes.   If the defendant will sign it, I

11   will sign it, too.

12            MR. THOMAS:   Your Honor, he was given two copies.      One

13   will suffice, though, I hope?

14            THE COURT:    One will suffice.

15            MR. THOMAS:   Mr. Meredith and I have both signed it,

16   Your Honor.

17            THE COURT:    And I've signed it, too.   We'll move to

18   the arraignment phase of these proceedings.

19            Would you like us to read the information to you, or

20   will you waive, give up, the reading of the information?

21            THE DEFENDANT:   We have the information.   You don't

22   need to read it, Your Honor.

23            THE COURT:    All right.   And how do you wish to plead

24   to the two counts again you, guilty or not guilty?

25            THE DEFENDANT:   Guilty, Your Honor.
                                                                        40




 1              THE COURT:   Then I'm going to ask you some additional

 2   questions to determine whether I should accept your guilty

 3   plea.    You told me that you read the information and discussed

 4   it with Mr. Thomas; is that right?

 5              THE DEFENDANT:   Yes, Your Honor.

 6              THE COURT:   Are you fully satisfied with his work as

 7   your lawyer?

 8              THE DEFENDANT:   Yes, Your Honor.

 9              THE COURT:   And did you discuss with Mr. Thomas the

10   issue that I -- one of the issues I was discussing earlier with

11   the attorneys; the fact that, unless you waive it, give it up,

12   you may have a right to have the conspiracy count, that's Count

13   One, proceed someplace other than Massachusetts, in Connecticut

14   possibly or possibly someplace else in the United States but

15   not in Massachusetts.    Do you understand that?

16              THE DEFENDANT:   Yes, I do, Your Honor.

17              THE COURT:   And did you discuss that with Mr. Thomas?

18              THE DEFENDANT:   Yes, we did, Your Honor.

19              THE COURT:   And do you want to give up your right to

20   object to this case proceeding in the District of

21   Massachusetts?

22              THE DEFENDANT:   Yeah -- yeah, I'm wavering.   Yes.

23   Sorry.

24              THE COURT:   Well, there's a difference between

25   wavering and waiving.
                                                                        41




 1             THE DEFENDANT:   Sorry, Your Honor.

 2             THE COURT:   That's okay.   Do you understand that you

 3   may have a right to have this case proceed someplace other than

 4   the District of Massachusetts?

 5             THE DEFENDANT:   Yes, I understand that, Your Honor.

 6             THE COURT:   And do you want to give up that right?

 7             THE DEFENDANT:   Yes, I'm giving up that right.

 8             THE COURT:   And is that something you discussed with

 9   Mr. Thomas?

10             THE DEFENDANT:   Yes, we have, Your Honor.

11             THE COURT:   Do you understand that if this case was

12   going to be contested by you, you might have -- well, you could

13   argue that you were entrapped, that the government improperly

14   lured you to Massachusetts and caused you to commit a federal

15   crime in Massachusetts that you wouldn't have committed in

16   Massachusetts or anyplace else.   Do you know that that's

17   something that might be argued?

18             THE DEFENDANT:   I understand, Your Honor.    Nobody

19   forced me to come to Massachusetts.

20             THE COURT:   But have you discussed with -- this is a

21   little different.   Have you discussed with Mr. Thomas whether

22   you want to give up the right to make that argument, which

23   might or might not be successful, and go ahead and plead guilty

24   anyway?

25             THE DEFENDANT:   Yeah, I'm pleading guilty.   I'll give
                                                                        42




 1   up that right, Your Honor.

 2              THE COURT:   And did you discuss that with Mr. Thomas?

 3              THE DEFENDANT:   Yes, I have, Your Honor.

 4              THE COURT:   And you understand that the government has

 5   said today that there are three errors in the information

 6   against you and that the charges regarding Yale applicant 2

 7   that are in Count Two, despite what it says in the information,

 8   should not be considered as part of the conspiracy charged in

 9   Count One.   Do you understand that?

10              THE DEFENDANT:   Yes, Your Honor.

11              THE COURT:   And do you understand that you're giving

12   up, if you plead guilty, your right to object to or seek any

13   legal relief based on those errors or any comparable errors?

14              THE DEFENDANT:   Yes, Your Honor, I understand.

15              THE COURT:   And did you discuss that with Mr. Thomas,

16   too?

17              THE DEFENDANT:   Yes, Your Honor.

18              THE COURT:   All right.   Now, in the plea agreement --

19   when I refer to the "plea agreement," I'm talking about

20   Exhibits 1 and 2 -- you give up in addition certain rights to

21   appeal.    In Exhibit 1, in paragraph 6, by pleading guilty,

22   you're agreeing not to appeal or otherwise challenge the fact

23   that you're guilty and also any sentence of 41 months in prison

24   or less.   Do you understand that?

25              THE DEFENDANT:   Yes, Your Honor.
                                                                      43




 1            THE COURT:   And then in Exhibit 2, the cooperation

 2   agreement, in paragraph 4, you're giving up your right to

 3   appeal or otherwise challenge any sentence I give you if the

 4   government files a motion telling me that you substantially

 5   assisted in the investigation and prosecution of one or more

 6   other people, and if I downwardly depart, give you a lower

 7   sentence, because of that substantial assistance.   Do you

 8   understand that?

 9            THE DEFENDANT:   Yes, yes, Your Honor.

10            THE COURT:   And did you discuss those two waivers of

11   rights to challenge or appeal with Mr. Thomas specifically?

12            THE DEFENDANT:   Yes, Your Honor.

13            THE COURT:   And do you want to give up those rights?

14            THE DEFENDANT:   Yes, Your Honor.

15            THE COURT:   Do you understand if I accept your guilty

16   pleas, you'll become a federal felon, and you may lose certain

17   rights if you have, including the right to vote, to hold public

18   office, to serve on a jury and to possess a firearm?

19            THE DEFENDANT:   Yes, Your Honor.

20            THE COURT:   And do you understand if it turned out you

21   were not an American citizen, you might very well be deported

22   from the United States and not allowed to return without the

23   permission of the Secretary of Homeland Security?

24            THE DEFENDANT:   I understand that, Your Honor.

25            THE COURT:   And do you understand that the maximum
                                                                        44




 1   possible penalties for Counts One and Two of the information

 2   are, with regard to each count, incarceration for up to 20

 3   years, supervised release for up to three years, a fine of

 4   $250,000 or twice the gross gain or loss, whichever is greater,

 5   a mandatory special assessment of $100, restitution and

 6   forfeiture to the extent charged in the information?

 7            THE DEFENDANT:   Yes, I understand, Your Honor.

 8            THE COURT:    Mr. Rosen, what is the maximum possible

 9   restitution, if any?

10            MR. ROSEN:    That's a difficult question.

11            THE COURT:    Well, I have to give him a maximum number.

12   Otherwise, when we come to sentencing, I can't order

13   restitution in excess of that amount.

14            MR. ROSEN:    Right.

15            THE COURT:    It's axiomatic.

16            MR. ROSEN:    Correct.   I'm going to cap it now at the

17   amount of the actual material gain to the defendant, which was

18   the 866,000.

19            THE COURT:    Do you understand that as part of the

20   sentence, you might be ordered to make restitution of $866,000?

21            THE DEFENDANT:   Yes, Your Honor.

22            THE COURT:    Do you understand that's in addition to

23   any fine that might be imposed?

24            THE DEFENDANT:   Yes, Your Honor.

25            THE COURT:    Do you understand that if you're sentenced
                                                                          45




 1   to prison, when you get out, you'll be under the supervision of

 2   the Probation Department on certain conditions; and if you

 3   violate any of those conditions, you can be locked up again for

 4   up to the full term of the supervised release?

 5               THE DEFENDANT:   I understand, Your Honor.

 6               THE COURT:    And do you understand that -- what's the

 7   amount of the forfeiture, please?

 8               MR. ROSEN:    The total amount, Your Honor, is $866,000.

 9   It's divided up into sort of two tranches based on the amount

10   that he's already paid, which is the $308,225.61, which he

11   already paid in May of 2018, and the money judgment of the

12   $557,000.

13               THE COURT:    Okay.   And do you understand you may also

14   be ordered to forfeit $866,000 as part of your sentence?

15               MR. THOMAS:   Yes, with the understanding that a

16   significant portion of that has already been delivered but not

17   formally forfeited.

18               THE COURT:    Yes.

19               THE DEFENDANT:   Yes.   Yes, I understand.

20               THE COURT:    Do you understand that the sentencing in

21   your case will be governed by the advisory guideline system

22   that operates in Federal Court?

23               THE DEFENDANT:   Yes, Your Honor.

24               THE COURT:    And have you talked with Mr. Thomas about

25   how that guideline system might apply in your case?
                                                                      46




 1             THE DEFENDANT:   Yes, Your Honor.

 2             THE COURT:   Do you understand, however, that as we sit

 3   here today, neither Mr. Thomas nor anybody else can tell you

 4   with certainty what the guideline range is for your sentence or

 5   what sentence I will impose because until I conduct a

 6   sentencing hearing, I cannot make those decisions myself?

 7             THE DEFENDANT:   Yes, I understand, Your Honor.

 8             THE COURT:   And as part of that, it relates to what I

 9   was discussing with the lawyers earlier.      If it turns out that

10   there is evidence that it's legally permissible to consider

11   that indicates that you received other bribes as part of the

12   same common scheme or plan and it raises the total amount above

13   $1,500,000, the guideline range for your sentence could be

14   higher than calculated in the plea agreement?

15             THE DEFENDANT:   I understand that, Your Honor.

16             THE COURT:   And do you understand that if the

17   government files a motion that informs me you've substantially

18   assisted in the investigation or prosecution of others, I'll

19   have the authority to give you a sentence that's lower than the

20   guideline range?

21             THE DEFENDANT:   Yes, I understand, Your Honor.

22             THE COURT:   But that will be up to me -- do you

23   understand it will be up to the government whether to file the

24   motion and then up to me whether to grant it and downward

25   depart?
                                                                       47




 1             THE DEFENDANT:    Yes, I understand, Your Honor.

 2             THE COURT:   And do you understand that depending on

 3   the facts, I may have the authority to give a sentence that's

 4   higher or lower than the guideline range, but in many cases,

 5   absent a motion for a downward departure based on substantial

 6   assistance, I find that it's most appropriate to give a

 7   sentence within the guideline range?

 8             THE DEFENDANT:    I understand, Your Honor.

 9             THE COURT:   Do you understand that there's no parole

10   in the federal system?     So if I sentence you to prison, you

11   will be required to serve substantially all of that time in

12   prison?

13             THE DEFENDANT:    Yes, I understand, Your Honor.

14             THE COURT:   And do you understand if I give you a

15   sentence that's higher than you hoped for or even higher than

16   the government recommends, that won't be a reason permitting

17   you to withdraw your guilty plea?

18             THE DEFENDANT:    I understand, Your Honor.

19             THE COURT:   Do you understand you have a right, if you

20   want to use it, to have the charges against you decided at a

21   trial by a jury?

22             THE DEFENDANT:    I understand, Your Honor.

23             THE COURT:   And do you understand if we had a trial,

24   you would have a right to an attorney and, if you couldn't

25   afford an attorney, one would be appointed to represent you at
                                                                      48




 1   public expense?

 2            THE DEFENDANT:   I understand, Your Honor.

 3            THE COURT:   Do you understand that if we had a trial,

 4   you would be presumed innocent?   You would not have to prove

 5   you were innocent; rather, the government would have to prove

 6   you were guilty beyond a reasonable doubt to achieve your

 7   conviction on either charge?

 8            THE DEFENDANT:   I understand, Your Honor.

 9            THE COURT:   Do you understand if we had a trial, you'd

10   have an opportunity through your lawyer to object to the

11   government's evidence and challenge its witnesses?

12            THE DEFENDANT:   I understand, Your Honor.

13            THE COURT:   Do you understand if we had a trial, you

14   would also have an opportunity but not an obligation to present

15   a defense?

16            THE DEFENDANT:   I understand, Your Honor.

17            THE COURT:   Do you understand that as part of that

18   you'd have an opportunity but not an obligation to testify

19   yourself; and if you decided not to testify, then I would

20   instruct the jury that it could draw no suggestion that you

21   were guilty from your decision not to testify?

22            THE DEFENDANT:   Yes, I understand, Your Honor.

23            THE COURT:   And do you understand if I accept your

24   guilty plea, you'll be giving up your right to a trial and

25   there will be no trial?
                                                                       49




 1            THE DEFENDANT:   Yes, I understand, Your Honor.

 2            THE COURT:    Okay.

 3            Let me just -- all right.    Now I'm going to give you

 4   instructions on the law that applies to Counts One and Two, and

 5   then I'm going to ask you -- then I'm going to read the charges

 6   to you and ask you whether you committed those crimes, having

 7   in mind the legal standards that define them.

 8            So do you understand that Count One charges you with

 9   conspiring to commit wire fraud and honest services wire fraud?

10   Do you understand that?

11            THE DEFENDANT:   Yes, Your Honor.

12            THE COURT:    And do you understand that the government

13   would have to prove beyond a reasonable doubt conspiracy with

14   one of those two alleged objectives or goals but not both?

15            THE DEFENDANT:   Yes, Your Honor, I understand.

16            THE COURT:    And do you understand -- I thought Count

17   Two charges honest services wire fraud, but the government

18   wants it to be construed as wire fraud as well as honest

19   services wire fraud?

20            MR. ROSEN:    That's correct.

21            THE COURT:    And that's acceptable, Mr. Thomas?

22            MR. THOMAS:   Yes, it is.

23            THE COURT:    All right.   So do you understand there are

24   also two parts to Count Two, two ways you can be convicted?

25            THE DEFENDANT:   Yes, Your Honor.
                                                                     50




 1            THE COURT:   All right.   So do you understand that with

 2   regard to honest services wire fraud, which is one of the two

 3   objects of the alleged conspiracy in Count One and also one

 4   form of the alleged crime in Count Two, the government would

 5   have to prove a number of things beyond a reasonable doubt?    Do

 6   you understand first the government would have to prove that

 7   you were employed by Yale during the relevant period?

 8            THE DEFENDANT:   Yes, I understand, Your Honor.

 9            THE COURT:   And do you understand that the government

10   would have to prove that you had a fiduciary relationship with

11   Yale, meaning a trusting relationship in which one party, you,

12   acts for the benefit of another, Yale, and induces the other

13   party to relax the care or vigilance you would ordinarily

14   exercise in making certain decisions?

15            THE DEFENDANT:   Yes, I understand, Your Honor.

16            THE COURT:   And that language comes from Milovanovic,

17   678 F. 3d at 724, and as I noted, the Supreme Court has

18   indicated that an employee has a fiduciary duty to his

19   employer, that's Skilling in note 41.

20            Do you understand that the government would have to

21   prove, to prove conspiracy to commit honest services fraud or

22   honest services wire fraud, that you engaged in a scheme to

23   breach your fiduciary duty to give Yale honest advice regarding

24   an applicant for admission in return for a bribe?

25            THE DEFENDANT:   Yes, I understand, Your Honor.
                                                                      51




 1             THE COURT:   And do you understand a bribe is a payment

 2   to the defendant, you, in exchange for one or more acts that

 3   you performed as an employee of Yale?

 4             THE DEFENDANT:   Yes, I understand, Your Honor.

 5             THE COURT:   And that's derived from Sun-Diamond at

 6   404-5.   And do you understand the government would have to

 7   prove beyond a reasonable doubt that the payment was made with

 8   the intent to influence you in an action you took as an

 9   employee of Yale and received by you with intent to be

10   influenced in one of those official acts?

11             THE DEFENDANT:   Yes, Your Honor.

12             THE COURT:   Do you understand the government would

13   also have to prove that on or about the date alleged in the

14   particular count you participated -- one participant in the

15   scheme, you or somebody else involved in the conspiracy of the

16   scheme, transmitted or caused to be transmitted a wire

17   communication, which includes a wire transfer of money from one

18   state to another state, and you knew that that was occurring or

19   you should have foreseen that it would occur?

20             THE DEFENDANT:   Yes, Your Honor.

21             THE COURT:   All right.   And then in both counts --

22   Count One you're charged also with conspiracy to commit wire

23   fraud, and in Count Two, in addition to honest services wire

24   fraud, you're charged with wire fraud.    Do you understand that?

25             THE DEFENDANT:   Yes, Your Honor.
                                                                       52




 1              THE COURT:   So do you understand that to prove wire

 2   fraud, particularly as alleged in Count Two but also relevant

 3   to Count One, the government would have to prove beyond a

 4   reasonable doubt first the existence of a scheme to defraud or

 5   a scheme to get property from Yale by knowingly and willfully

 6   making material false or misleading statements to Yale as

 7   alleged in the information?

 8              THE DEFENDANT:   Yes, I understand, Your Honor.

 9              THE COURT:   And do you understand that defraud means,

10   among other things, in the context of this case, to deceive

11   Yale and deprive of it of your honest services in exchange for

12   a bribe?

13              THE DEFENDANT:   Yes, I understand, Your Honor.

14              THE COURT:   And do you understand a false statement is

15   a statement that you know at the time to be untrue or

16   misleading?

17              THE DEFENDANT:   Yes, Your Honor.

18              THE COURT:   And do you understand that the government

19   would have to prove, as I just suggested, that you made the

20   false or misleading statement knowingly, that is intentionally,

21   not by accident or mistake?

22              THE DEFENDANT:   Yes, I understand, Your Honor.

23              THE COURT:   And do you understand the government would

24   have to prove that you made that statement willfully, knowing

25   it was part of an illegal scheme?
                                                                     53




 1            THE DEFENDANT:   Yes, Your Honor.

 2            THE COURT:   And do you understand the way this case is

 3   charged, the government would have to prove that you made it

 4   with intent to defraud, that is, to deceive Yale, to obtain

 5   property for yourself or for another person, basically

 6   admission to Yale?

 7            THE DEFENDANT:   Yes, Your Honor, I understand.

 8            THE COURT:   And do you understand that the right to

 9   make a properly informed decision and control who gets admitted

10   to Yale is a form of Yale's property?

11            THE DEFENDANT:   Yes, Your Honor.

12            THE COURT:   Do you understand the government would

13   also have to prove beyond a reasonable doubt that any false or

14   misleading statement you made was material, meaning that it was

15   capable of influencing the decision of the decisionmaker to

16   whom it was addressed?

17            THE DEFENDANT:   Yes, Your Honor.

18            THE COURT:   And do you understand that the government

19   would have to prove beyond a reasonable doubt that for the

20   purpose of executing the scheme on or about the date alleged

21   you caused a wire communication from one state to another to

22   occur in furtherance of the scheme, or it was reasonably

23   foreseeable that an interstate wire communication would be used

24   in furtherance of the scheme?

25            THE DEFENDANT:   Yes, I understand, Your Honor.
                                                                       54




 1            THE COURT:    And with regard to the conspiracy -- so

 2   Count One charges you with conspiracy to commit wire fraud and

 3   honest services wire fraud.   Do you understand that to prove a

 4   conspiracy, the government would have to prove beyond a

 5   reasonable doubt first that the agreement specified in the

 6   information and not some other agreement or agreements had

 7   existed between you and Mr. Singer to commit the crimes of wire

 8   fraud or honest services wire fraud?

 9            THE DEFENDANT:   Yes, I understand, Your Honor.

10            THE COURT:    Do you understand that a conspiracy is a

11   spoken or unspoken agreement by two or more people to commit a

12   crime and it's the agreement that constitutes the crime; it

13   doesn't matter whether it achieved its unlawful goal?

14            THE DEFENDANT:   Yes, I understand, Your Honor.

15            THE COURT:    And do you understand that to achieve your

16   conviction on Count One, the government would have to prove

17   beyond a reasonable doubt that you were a member of the

18   conspiracy, meaning that you knowingly and willfully joined in

19   the agreement with at least one other person to commit at least

20   one of the crimes alleged to be an object of the conspiracy?

21            THE DEFENDANT:   Yes, I understand, Your Honor.

22            THE COURT:    And again, do you understand that to act

23   knowingly means to act voluntarily and intentionally, not by

24   accident or mistake?

25            THE DEFENDANT:   Yes, I understand, Your Honor.
                                                                        55




 1              THE COURT:   And do you understand to act willfully

 2   means essentially to act knowing that what you were doing was

 3   illegal?

 4              THE DEFENDANT:   Yes, I understand, Your Honor.

 5              THE COURT:   And do you understand that to prove your

 6   membership of the conspiracy, the government would have to

 7   prove beyond a reasonable doubt that you joined the conspiracy

 8   willfully and that you both intended to agree with one other

 9   alleged conspirator to commit at least one of the crimes, wire

10   fraud or honest services wire fraud, and also intended that the

11   crime actually be committed?

12              THE DEFENDANT:   Yes, I understand, Your Honor.

13              THE COURT:   And do you understand that with regard to

14   Count One, the government would have to prove that you entered

15   into an agreement to exchange an act as an employee of Yale, in

16   this case recommending somebody for admission as a soccer

17   player, in return for payment that was made and accepted to get

18   you to make that official act?

19              THE DEFENDANT:   Yes, I understand, Your Honor.

20              THE COURT:   And do you understand that the government

21   would have to prove that there was an overt act that occurred

22   in furtherance of the conspiracy, that some -- I'll explain it

23   to you.    But do you understand that generally?

24              THE DEFENDANT:   Yes, Your Honor.

25              THE COURT:   And do you understand that an overt act is
                                                                      56




 1   an act knowingly committed by one or more of the conspirators

 2   during the period of the conspiracy in an effort to accomplish

 3   a goal of the conspiracy?

 4            THE DEFENDANT:     Yes, Your Honor.

 5            THE COURT:    Do counsel think I've covered everything I

 6   should cover?

 7            MR. ROSEN:    Yes, Your Honor.

 8            MR. THOMAS:   I agree.

 9            THE COURT:    So let's look at the information.   You

10   said you read the information; is that correct?

11            THE DEFENDANT:     Yes, Your Honor.

12            THE COURT:    And Count One, which is on page 6 in

13   paragraph 24, charged that from in or about April 2014 through

14   in or about April 2018 in the District of Connecticut and

15   elsewhere, the defendant, Rudolph "Rudy" Meredith, conspired

16   with William "Rick" Singer and others known and unknown to the

17   United States Attorney to commit wire fraud and honest services

18   wire fraud, that is, having devised and intending to devise a

19   scheme and artifice to defraud -- and "and" in an indictment

20   and means "or," so or to obtain money or property, specifically

21   admission to Yale University, by means of materially false and

22   fraudulent pretenses, representations and promises and -- which

23   here means "or" -- to deprive his employer, Yale University, of

24   its right to his honest and faithful services through bribes

25   and kickbacks did transmit and cause to be transmitted, by
                                                                      57




 1   means of wire communication in interstate or foreign commerce,

 2   writings, signs, signals and sounds for the purpose of

 3   executing the scheme to defraud.

 4            Did you commit the crime charged in Count One?

 5            THE DEFENDANT:   Yes, Your Honor.

 6            THE COURT:   And Count Two charges that -- this is in

 7   paragraph 26 -- on or about April 18, 2018, in the District of

 8   Massachusetts and elsewhere, the defendant, you, having devised

 9   and intending to devise a scheme and artifice to defraud or for

10   obtaining money and property, specifically admission to Yale,

11   by means of materially false and fraudulent pretenses or

12   representations and promises or -- it "says "and" but "or" --

13   or to deprive his employer, Yale University, of its right to

14   his honest and faithful services through bribes and kickbacks

15   did, for the purpose of executing a scheme to defraud, transmit

16   and cause to be transmitted by means of wire communications in

17   interstate and foreign commerce, writings, signs, signals,

18   pictures and sounds, specifically a $4,000 wire transfer from a

19   bank account in Massachusetts to a bank account in Connecticut.

20            Did you commit that crime?

21            THE DEFENDANT:   Yes, Your Honor.

22            THE COURT:   All right.   Now, did you read the

23   submission the government made in response to my order that was

24   filed on March 15, it's docket number 18, and it includes a

25   statement of facts relating to what you allegedly did that
                                                                       58




 1   begins on page 8?

 2            MR. THOMAS:    I don't know that he did, Your Honor, but

 3   let me show him the document --

 4            THE COURT:    It may not be -- you can refresh his

 5   recollection.   The government is going to have a chance to

 6   speak to it.

 7            MR. THOMAS:    I don't think we did that.   I think that

 8   was done by the lawyers.

 9            THE COURT:    Here, I'm going to ask the prosecutor to

10   summarize what the government's evidence would have been if we

11   went to trial, and then I'm going to ask if you agree with his

12   summary of what you did.

13            MR. ROSEN:    Judge, the government would show that the

14   defendant was obviously an employee and a fiduciary of Yale.

15   The government would also show that the admissions spot at Yale

16   was a property right of Yale.   And the government would also

17   show that Yale has athletic spots that they allocate to coaches

18   for the purpose of recruiting student athletes and providing

19   sort of increased chances of admission for the student

20   athletes, which is obviously a valuable commodity to be had for

21   a school such as Yale, which has a 6 percent admissions rate

22   and extremely high grade point average and SAT score for

23   incoming students.    The evidence would also show that between

24   April of 2015 and April of 2018 the defendant agreed to accept

25   bribe payments from Rick Singer, who operates the Key and the
                                                                        59




 1   Key Worldwide Foundation.    In total $860,000 was paid.   This

 2   was for multiple students.

 3             The agreement focused on -- the information focuses on

 4   one in particular, a student who reached out to Singer in

 5   November of 2017.    Singer then created a fake soccer profile.

 6   The student did not play soccer or at least did not play soccer

 7   competitively at any level.   The profile falsely depicted her

 8   as a co-captain of a prominent soccer club team and a member of

 9   I believe a Chinese national team -- is that correct -- and

10   provided this profile to defendant, who knew that the woman was

11   not a competitive soccer player.

12             The defendant then used it to justify the recruitment

13   of the student.   The student was allowed to apply early to

14   Yale.   She had already passed the deadline for early

15   application.    The defendant facilitated the admission of the

16   application after the deadline.    She was admitted early.   And

17   in return for that, the defendant received $400,000.    It was a

18   check in the mail.

19             Singer in turn was paid $1.2 million by the family of

20   the Yale applicant.   This came both into Singer's charity

21   account, about $900,000, and as well into his sort of business

22   bank account.

23             Defendant also solicited bribes from a Los Angeles

24   individual.    They had met in I believe the early summer of

25   2017.   Meredith asked defendant -- sorry.   Defendant asked the
                                                                       60




 1   father of the Yale applicant for bribe payments and an

 2   agreement was struck.    The individual, the person began paying

 3   Mr. Meredith on a monthly basis, and that continued through

 4   March of 2018 in which these payments continued.    The defendant

 5   and the individual from Los Angeles met in Boston on April 12

 6   of 2018.   Meredith was provided with a sum of money as part,

 7   again, partial payment for the bribe.    During this meeting,

 8   they arrived at a figure of $450,000 for the bribe, and then

 9   finally on April 18, 2018, the wire transfer of $4,000 as

10   payment for the scheme from Massachusetts to defendant's bank

11   account in Connecticut.

12              THE COURT:   Do you agree with the government's summary

13   of what you did?

14              THE DEFENDANT:   Yes, Your Honor.

15              THE COURT:   And how do you now wish to plead to the

16   two charges against you, guilty or not guilty?

17              THE DEFENDANT:   Guilty, Your Honor.

18              THE COURT:   Then I will direct the clerk to enter your

19   pleas of guilty because I find you are competent, you are

20   acting knowingly and voluntarily, you are effectively

21   represented, there's as independent basis in fact to support

22   your guilty plea.   And based on the representations of the

23   government, I find that accepting the guilty plea, even though

24   there may be potential charges that weren't pursued, adequately

25   reflects the seriousness of the actual offense behavior --
                                                                       61




 1   well, here I'm just accepting the plea, not the agreement, but

 2   not undermine the statutory purposes of sentencing or the

 3   guidelines.   I'll consider that issue further at the

 4   sentencing.   The parties should address it in their sentencing

 5   memos.   But you may take your seat back at the table.

 6             THE DEFENDANT:   Thank you, Your Honor.

 7             THE COURT:    Ordinarily, I would, and maybe I will,

 8   schedule the sentencing for late -- something like June 20.

 9   And if there's a reason to postpone the sentencing, if there's

10   a motion, I'll consider it.     But does anybody want to be heard

11   on the sentencing being scheduled for, say, 2:30 on June 20?

12             MR. ROSEN:    That's fine.   I think the government would

13   anticipate filing a motion closer to the date, Your Honor.

14             THE COURT:    Okay.

15             MR. THOMAS:   I will note, I think it was in the plea

16   agreement, we included a clause where we agreed in advance to

17   potential continuances, it probably was the cooperation

18   agreement, in furtherance of the objectives of that agreement.

19             THE COURT:    Well, I have that in mind, but not knowing

20   where this is going to go, I'm scheduling the sentencing for

21   June 20, at 2:30 p.m.

22             If the parties expect to -- well, if the parties want

23   to move for a continuance based on continued cooperation, I

24   assume, that's not complete, any motion to that effect shall be

25   filed by May 29.   If there is no such motion and no such motion
                                                                       62




 1   is granted, anything not in the Presentence Report, memos,

 2   motions, letters, shall be filed by June 6 and any responses by

 3   June 13.

 4              If there's anything that any party wants to file under

 5   seal, you would have to file a motion to seal as required by

 6   Local Rule 7.2, with a redacted copy of the document for the

 7   public record or some compelling explanation as to why even a

 8   redacted copy can't be made part of the public record.

 9              Is there anything further in this matter for today?

10              MR. ROSEN:    No, Your Honor.

11              MR. THOMAS:   No, Your Honor.

12              THE COURT:    Court is in recess.

13              (Recess taken 3:41 p.m.)

14              THE COURT:    Actually, sorry.   There's one thing I

15   meant to mention.   As I wrote in DeJong, I'm ordering the

16   government particularly to provide the probation department and

17   me with all of the information that might be relevant to

18   sentencing, particularly to calculating the guideline range.

19   And if there's a concern that some of it cannot properly be

20   used because it was obtained pursuant to the proffer agreement,

21   it's immunized, point that out.     If you think that order is not

22   a legally permissible or appropriate order, you can move for

23   reconsideration of it.     You didn't have notice of this in this

24   case.   But basically, the Supreme Court in Gall and

25   subsequently says all sentencings have to start by properly
                                                                     63




 1   calculating the guideline range, and if there's relevant

 2   conduct about which the government has information, I need to

 3   know it.   Okay?

 4              MR. ROSEN:   Thank you.

 5              THE COURT:   Court is in recess.

 6              (Recess taken 3:43 p.m.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                     64




 1                  CERTIFICATE OF OFFICIAL REPORTER

 2

 3                 I, Kelly Mortellite, Registered Merit Reporter

 4   and Certified Realtime Reporter, in and for the United States

 5   District Court for the District of Massachusetts, do hereby

 6   certify that the foregoing transcript is a true and correct

 7   transcript of the stenographically reported proceedings held in

 8   the above-entitled matter to the best of my skill and ability.

 9                      Dated this 31st day of March, 2019.

10

11                      /s/ Kelly Mortellite

12                      _______________________________

13                      Kelly Mortellite, RMR, CRR

14                      Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
